                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

WILLIAM PAUL BURCH,                             §
          Plaintiff,                            §
v.                                              §    Civil Action No. 3:19-CV-0645-N-BH
                                                §
JPMORGAN CHASE BANK, N.A.,                      §
         Defendant.                             §

              ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                  OF THE UNITED STATES MAGISTRATE JUDGE

       After reviewing all relevant matters of record in this case, including the Findings, Conclu-

sions, and Recommendation of the United States Magistrate Judge and any objections thereto, in

accordance with 28 U.S.C. § 636(b)(1), the undersigned District Judge is of the opinion that the

Findings and Conclusions of the Magistrate Judge are correct and they are accepted as the Findings

and Conclusions of the Court.

       Plaintiff’s Motion for Remand, filed April 1, 2019 (doc. 9), and Motion for Default Judgment

are DENIED, and Defendant JPMorgan Chase Bank, N.A.’s Motion to Dismiss Plaintiff’s

Complaint, filed March 22, 2019 (doc. 5), is GRANTED. By separate judgment, this case will be

DISMISSED with prejudice.

       SIGNED this 4th day of October, 2019.




                                             UNITED STATES DISTRICT JUDGE
